Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. – hereinafter Daniel (US 10,686.738).

As per claim 1, Daniel discloses a method for operating a mobile application using natural language commands, the method comprising: 
obtaining a command for initiating a conversation interface configured to receive user input comprising one or more commands for controlling a mobile application running on a computing device operated by the user, (Col 8 line 63 – Col 9 line 11; For example, as illustrated in FIG. 3A, the messaging interface 306 displays the electronic messages (e.g., message 312a) received from an account of the user pointed toward one side (i.e., the left side) of the messaging interface 306. On the other hand, the messaging interface 306 can display the electronic messages (e.g., message 334a of FIG. 3D) sent from the agent pointed toward the opposite side (i.e., the right side) of the messaging interface 306.; Fig. 3A: item 312A)
one or more commands for controlling a mobile application running on a computing device operated by the user (Col 14 lines 20-34; For example, the system 100 can update the 
 and to display assistant user input comprising one or more responses generated by an assistant user based on the user input, wherein the one or more commands and the one or more responses are displayed within the conversation interface in a tree-branch configuration, such that individual responses are displayed in association with individual commands to which they respond; (Col 8 line 63 – Col 9 line 11; For example, as illustrated in FIG. 3A, the messaging interface 306 displays the electronic messages (e.g., message 312a) received from an account of the user pointed toward one side (i.e., the left side) of the messaging interface 306. On the other hand, the messaging interface 306 can display the electronic messages (e.g., message 334a of FIG. 3D) sent from the agent pointed toward the opposite side (i.e., the right side) of the messaging interface 306; Fig. 3D; items 312a, 334a)
initiating the conversation interface responsive to the command, (Fig. 3A: item 312) wherein the conversation interface is displayed adjacent to a graphical user interface (GUI) of the mobile application; (Fig. 3A, Fig. 3B: item 308)
in response to a first command obtained from the user, obtaining a first response generated by the assistant user, the first command and the first response displayed in a first branch of the tree-branch configuration of the conversation interface; and (Col 8 line 63 – Col 9 line 11; For example, as illustrated in FIG. 3A, the messaging interface 306 displays the electronic messages (e.g., message 312a) received from an account of the user pointed toward one side (i.e., the left side) of the messaging interface 306. On the other hand, the messaging interface 306 can display the electronic messages (e.g., message 334a of FIG. 3D) sent from 
updating the mobile application based on the first user command received from the user; (Col 12 lines 22-47; For example, given that the user request of FIG. 3B has a determined intent of booking a restaurant reservation for Japanese food, the system 100 can obtain information for Japanese restaurants close to the user's requested location that have reservation times at the requested time. As illustrated, the agent user interface 302 can display the information obtained from the third-party restaurant finder service within the browser interface 308.; Fig. 3B: item 308)
wherein the updating the mobile application comprises updating the GUI of the mobile application. (Col 14 lines 20-34; example, the system 100 can update the request for a reservation at a restaurant to include the budget and time details, possibly resulting in fewer available restaurants within the location associated with the request. The system 100 can update the browser interface 308 with the new information from the third-party service (e.g., by removing location markers from a map 328 and/or removing options from a list 330).; Fig. 3E; items 308, 328, 330)

As per claim 2, Daniel discloses the method of claim 1, further comprising in response to a second command obtained from the user, obtaining a second response generated by the assistant user, the second command and the second response displayed in the first branch of the tree-branch configuration of the conversation interface. (Col 14 lines 36-47; example, the system 100 can update the request for a reservation at a restaurant to include the budget and time details, possibly resulting in fewer available restaurants within the location associated with the request. The system 100 can update the browser interface 308 with the new information from the third-party service (e.g., by removing location markers from a map 328 and/or removing options from a list 330).; Fig. 3E; items 308, 328, 330)

As per claim 5, Daniel discloses the method of claim 1, wherein the obtaining the command for initiating the conversation interface originates from the computing device operated by the user.  (Col 6 lines 52-65; To illustrate, the client device 204 can send the electronic message containing the request to the server(s) 206 via the network 214. ; Fig 2: item 204)

As per claim 6, Daniel discloses the method of claim 5, wherein the obtaining the command for initiating the conversation interface is obtained during an active session of the mobile application.  (Col 4 lines 15-25; he term “request” refers to content in a message associated with a query to provide information and/or perform one or more actions. In various examples, a request can include content in an electronic message with an indication to provide for a user with information and/or performing an action including, but not limited to, making a reservation, booking travel plans, purchasing an item, initiating a communication session with another user)

As per claim 7, Daniel discloses The method of claim 1, wherein the updating the GUI of the mobile application comprises causing the mobile application to perform one or more actions including at least one of a travel reservation, a dining reservation, and a purchase transaction. .  (Col 4 lines 15-25; he term “request” refers to content in a message associated with a query to provide information and/or perform one or more actions. In various examples, a request can include content in an electronic message with an indication to provide for a user with information and/or performing an action including, but not limited to, making a reservation, booking travel

As per claim 8, Daniel discloses the method of claim 1, wherein the assistant user is a human user experienced in operating the mobile application. (Col 7 lines 10-22;  , the agent 208 can also include artificial intelligence at the server(s) 206, such that the personal assistant 

As per claim 9, Daniel discloses the method of claim 1, wherein the assistant user is an automated software agent. (Col 7 lines 10-22;  , the agent 208 can also include artificial intelligence at the server(s) 206, such that the personal assistant service system 100 can fulfill simple requests without the use of a person agent and assign more difficult requests to the person agent.)

As per claim 10, please see the discussion under claim 1 as similar logic applies.

As per claim 11, please see the discussion under claim 2 as similar logic applies.

As per claim 14, please see the discussion under claim 5 as similar logic applies.

As per claim 15, please see the discussion under claim 6 as similar logic applies.

As per claim 16, please see the discussion under claim 7 as similar logic applies.

As per claim 17, please see the discussion under claim 8 as similar logic applies.

As per claim 18, please see the discussion under claim 9 as similar logic applies

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et
al. — hereinafter Daniel (US 10,686,738 ) in view of Pfriem et al. — hereinafter Pfriem (US
2017/02951 22)

As per claim 3, Daniel discloses the method of claim 1.  Daniel fails to disclose further comprising in response to a second command obtained from the user, wherein the second command modifies the first command, obtaining a second response generated by the assistant user, the second command and the second response displayed in the first branch of the tree-branch configuration of the conversation interface; wherein the first command is the last command of the first branch. 
Pfriem discloses further comprising further comprising in response to a second command obtained from the user, wherein the second command modifies the first command, obtaining a second response generated by the assistant user, the second command and the second response displayed in the first branch of the tree-branch configuration of the conversation interface; wherein the first command is the last command of the first branch. ([0070];  In one example, input may be selected that indicates to send a message draft (including the cue) to a message thread. In some examples, a user may modify a cue before including providing input to include the cue within a message thread. For instance, a user may elect to add message content to provide context for the cue.; [0085] The first message 804 includes message content of “up for grabbing a bite to eat tonight, somewhere in Ballard?” This may be message content received from another user. Processing device view 820 (shown in FIG. 8B) illustrates progression of message thread 802. A user of a processing device may enter message content responding to the first message 804. The second message 822 (shown as a message draft in processing device view 820) may comprise message content of “Yes! where?” Processing device view 830 illustrates that the second message 822 was sent by the user and included within the message thread 802; Fig. 8C: items 804, 822)
 It would have been obvious before the effective filing date of the invention for the 


As per claim 12, please see the discussion under claim 3 as similar logic applies.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or Public

/Chirag R Patel/
Primary Examiner, Art Unit 2454